PER CURIAM: *
IT IS ORDERED that the unopposed motion of appellee to vacate sentence is GRANTED.
IT IS FURTHER ORDERED that the unopposed motion of appellee to remand the ease to the United States District Court for resentencing is GRANTED.
IT IS FURTHER ORDERED that the unopposed motion of appellee to extend time to file appellee’s brief 14 days from the Court’s denial of appellee’s motion to vacate and remand is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.